Title: To Thomas Jefferson from Edward Gantt, 7 December 1804
From: Gantt, Edward
To: Jefferson, Thomas


                  
                     
                        7 Dec. 1804
                     
                  
                  
                     
                        
                        The President in Account with E. Gantt 
                        Dr.
                        
                     
                     
                        1804
                        
                        
                        
                     
                     
                        Decr. 7th.
                        To Medical Services rendered from July 29th. to this Date
                        24
                        53
                     
                  
                  
                  
                  
               